              Case 2:19-cv-00946-JFC Document 54 Filed 04/29/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 US FOODS, INC.,                            : CIVIL ACTION
                                            :
                Plaintiff,                  : No.: 2:19-cv-00946-JFC
                                            :
        v.                                  :
                                            :
 WILLIAM T. KANE aka BILL T.                :
 KANE, an individual; and RONALD G.         :
 LINABURG, D.D.S., an individual,           :
                                            : Electronically Filed and Served
                Defendants.                 :


                                    ORDER OF COURT

        And now this the 29th day of April, 2020: Upon Plaintiff US Foods, Inc.’s

Unopposed Motion to Extend Deadline to Complete Mediation and Fact Discovery, and good

cause appearing,

        IT IS HEREBY ORDERED that Plaintiff US Foods, Inc.’s Unopposed Motion to Extend

Deadline to Complete Mediation and Fact Discovery is granted. The deadline to complete

mediation shall be extended to July 10, 2020, and the deadline to complete fact discovery shall

be extended to August 14, 2020.

                                           BY THE COURT:



                                             s/Joy Flowers Conti                .
                                             United States District Judge




                                              1

601953043.1
